Citation Nr: 0800372	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-29 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, claimed as pneumonia and exercise induced asthma, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for bilateral upper 
extremity numbness, to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for vertigo, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 2000 to April 
2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefit sought on appeal.  

In July 2007, the veteran withdrew her request for a hearing 
before a Decision Review Officer (DRO).  In September 2007, 
the veteran presented testimony at a personal hearing 
conducted at the Portland RO before a Veterans Law Judge 
(VLJ).  A transcript of this personal hearing is in the 
veteran's claims folder.

During her September 2007 hearing, the veteran withdrew her 
claim for entitlement to service connection for alopecia.  
Therefore, the Board will proceed with consideration of the 
remaining issues.  38 C.F.R. § 20.204.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

During the September 2007 hearing, the veteran and her 
representative contended that the RO had not properly 
considered the veteran's VA treatment records when deciding 
her claims.  A review of the medical evidence of record 
reflected that the majority of the veteran's VA treatment 
records were not associated with the claims file until after 
the appeal was certified to the Board in August 2007.  
Further, the VA records dated from March 2005 to June 2007 
appear to contain evidence pertaining to the veteran's 
claims.  In this regard, in March 2005 the veteran complained 
of asthma, vertigo, and forearm numbness/sleep disorder.  It 
was also noted that she was last seen by a doctor in Colorado 
in January 2004.  In August 2005, she was found to have an 
upper respiratory infection (URI) with mild bronchospasm.  In 
April 2007, the veteran's forearm numbness/sleep disorder was 
determined to be resolved.  The veteran had an MRI in May 
2007 that was later interpreted in June as showing the same 
spots noted on an MRI from 2004.  It was not suggestive of 
any specific process such as multiple sclerosis.  Also in 
June 2007, the veteran was found to have chronic sinusitis 
and restrictive airway disease which she stated became 
noticeable when she was in Iraq.  A June 2007 chest x-ray 
revealed no acute disease.  As such, this appeal must be 
remanded for the RO to consider the VA medical records in the 
first instance.  

Although it was noted that the veteran had last seen a doctor 
in January 2004, it is unclear from the Portland VA treatment 
records whether the veteran sought treatment for any of her 
claimed disabilities before she began going to the Portland 
VAMC in approximately March 2005.  Therefore, on remand the 
veteran should be asked whether she received any post-service 
treatment prior to establishing care at the Portland VAMC, 
and if so, where.  

The Board notes that the veteran has undergone several VA 
examinations in connection with her claims.  A November 2004 
VA pulmonary examination had a finding of no evidence for 
bronchial hyperresponsiveness.  However, as discussed above, 
the veteran was most recently diagnosed with chronic 
sinusitis and restrictive airway disease in June 2007.  As 
such, the Board finds that another VA examination is 
necessary to evaluate the veteran's claim for respiratory 
disorder.  
Additionally, a November 2004 examination for neurological 
disorders that was scheduled to evaluate the veteran's claims 
for vertigo and upper extremity numbness indicated that a 
work up was in progress regarding the findings of 
abnormalities on an MRI scan with intermittent neurological 
symptoms.  It was also noted that the diagnosis of the 
underlying pathology was outside the realm of the 
examination.  The November 2004 general medical examination 
indicated that an ENT examination would be scheduled to 
evaluate the veteran's claim for vertigo.  A notation dated 
in April 2005 reflected that the veteran had cancelled her 
examinations for audiological and ear disease three times and 
they would not be rescheduled.  An undated notation asked for 
clarification on the November 2004 VA neurology examination.  
The question was whether the final work up had been completed 
and whether a final diagnosis of the veteran's condition had 
been made.  If not, it was noted that further examination to 
clarify the opinion or final results would be needed.  In 
June 2005, an addendum was added to the November 2004 VA 
neurological examination which stated that a diagnosis could 
not be made without resorting to mere speculation.  It was 
not indicated whether the work up had been completed or 
whether an examination or further findings had been made.  

Further, an undated entry reflected that the veteran reported 
for an audiological examination but ten minutes after the 
examination began, she left to go to the emergency room.  It 
was stated that the veteran would have to reschedule at a 
later date if she wanted to receive a hearing and ENT 
examination.  As noted above, an ENT examination was 
scheduled to evaluate the veteran's claim for vertigo.  
Although the veteran failed to appear for three 
ENT/audiological examinations, it is unclear when the veteran 
reported for the audiological examination but had to leave.  
As such, the Board finds that another attempt should be made 
to schedule the veteran for an ENT/audiological examination 
to evaluate her claim for vertigo.  Additionally, the Board 
finds that as the results of the work up undertaken as part 
of the November 2004 neurological examination, if any, were 
not associated with the claims file, another examination is 
needed to further evaluate the veteran's claims of vertigo 
and upper extremity numbness.  

The Board also notes that the veteran served in Iraq and 
Kuwait from approximately January to July 2003.  However, the 
veteran was not given the provisions of 38 C.F.R. § 3.317 in 
the July 2006 statement of the case (SOC).  Therefore, on 
remand, the veteran should be provided with the provisions of 
38 C.F.R. § 3.317.  

Finally, the Board notes that the veteran had several 
findings of respiratory related complaints and diagnoses in-
service, as well as notations of vertigo and upper extremity 
numbness.  The findings are briefly summarized below.  In 
this regard, in June 2000, the veteran was variously 
diagnosed with bronchitis, URI, and pneumonia.  In 2001 and 
2002, the veteran was noted to have wheezing, asthma, 
exercise induced asthma, URI, and seasonal allergic rhinitis 
(SAR).  In February 2002, the veteran was found to have 
minimal obstructive airways disease in the peripheral airway 
but that finding was changed to within normal limits.  An 
April 2002 pulmonary function report indicated possible early 
obstructive pulmonary impairment.  

Turning to the veteran's claim for vertigo, in September 2000 
there was an impression of labryrinthitis.  In 2003, she had 
several notations of vertigo.  A July 2003 MRI revealed 
gliosis of an unknown etiology, which did not suggest 
multiple sclerosis.  Part of the impression was chronic 
maxillary sinus disease.  A July 2003 outpatient record 
stated that the veteran had a history before she was deployed 
to Iraq of intermittent numbness and vertigo.  She reported 
that these symptoms became more intensified when she went to 
Iraq.  The assessment was long term positional vertigo and 
intermittent right upper extremity numbness of uncertain 
etiology.  

Concerning her claim for upper extremity weakness, records 
dated in October 2002 showed that the veteran had a gradual 
onset of mid thoracic pain with tingling and numbness to the 
right arm and hand.  It appeared that she had chiropractic 
treatment at that time.  

In August 2003 after she returned from her deployment to 
Iraq, the veteran indicated that she had a chronic cough, 
runny nose, difficulty breathing, numbness and tingling in 
her hands or feet, and dizziness, fainting, and light 
headedness.  On her January 2004 separation examination and 
report of medical history, the veteran reported that she had 
vertigo and asthma.  However, it did not appear that the 
veteran was evaluated upon her separation from service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ascertain from the 
veteran whether she had treatment in 
connection with her claims after her 
separation from service in April 2004 and 
before she began going to the VAMC in 
Portland.  Currently, there are treatment 
records from the Portland VAMC dated from 
March 2005 to June 2007.  In particular, 
the veteran should be asked where she 
sought treatment in January 2004 in 
Colorado as indicated in a March 2005 VA 
treatment entry.  After the veteran has 
responded, any necessary releases should 
be obtained, and efforts should be 
undertaken to associate these records with 
the claims file.  

2.  The veteran should be scheduled for VA 
examinations undertaken by medical 
personnel with the appropriate expertise 
to determine the nature and etiology of 
her claims for vertigo, bilateral upper 
extremity numbness, and respiratory 
disability.  The examiners should be 
notified that the veteran served in Iraq 
and Kuwait from January to July 2003.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed, to include any workup in 
connection with her November 2004 
neurological examination.  The examiners 
are requested to review all pertinent 
records associated with the claims file, 
including the veteran's service medical 
records, VA treatment records, and prior 
VA examinations.  For any disorder 
identified, the examiner should comment as 
to whether it is causally or etiologically 
related to her symptomatology in service 
or is otherwise related to service (April 
2000 to April 2004).  Please note that the 
veteran served in Iraq and Kuwait from 
January to July 2003.  If the examiner is 
unable to render a diagnosis, so state.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
conclusion as it is to find against it.)

For the claim for a respiratory disorder, 
the examiner should note the in-service 
findings of bronchitis, URI, and pneumonia 
in June 2000; wheezing, asthma, exercise 
induced asthma, URI, and seasonal allergic 
rhinitis in 2001 and 2002; minimal 
obstructive airways disease in the 
peripheral airway but that finding was 
changed to within normal limits in 
February 2002; pulmonary function report 
indicating possible early obstructive 
pulmonary impairment in April 2002; August 
2003 record after the veteran returned 
from her deployment to Iraq in which she 
indicated that she had a chronic cough, 
runny nose, difficulty breathing; and 
January 2004 separation examination and 
report of medical history upon which she 
reported she had asthma.  

The examiner should also review the 
November 2004 VA pulmonary examination and 
the VA treatment entry notations of URI 
with mild bronchospasm in August 2005; 
chronic sinusitis and restrictive airway 
disease which the veteran stated became 
noticeable when she was in Iraq in June 
2007; and June 2007 chest x-ray that 
revealed no acute disease.  

For the claim for vertigo, the examiner 
should note the in-service findings of 
labryrinthitis in September 2000; vertigo 
in 2003; July 2003 MRI that revealed 
gliosis of an unknown etiology, which did 
not suggest multiple sclerosis with 
impression of chronic maxillary sinus 
disease; July 2003 outpatient record that 
stated that the veteran had a history 
before she was deployed to Iraq of 
intermittent numbness and vertigo and she 
reported that these symptoms became more 
intensified when she went to Iraq with 
assessment was long term positional 
vertigo and intermittent right upper 
extremity numbness of uncertain etiology; 
August 2003 record after she returned from 
her deployment to Iraq in which she 
indicated that she had dizziness, 
fainting, and light headedness; and 
January 2004 separation examination and 
report of medical history in which she 
reported that she had vertigo.

The examiner should also review the 
November 2004 VA neurological and general 
medical examination findings.  Further the 
examiner should note the VA May 2007 MRI 
finding that was later interpreted in June 
as showing the same spots noted on an MRI 
from 2004 which was not suggestive of any 
specific process such as multiple 
sclerosis and June 2007 finding of chronic 
sinusitis.

For the claim for bilateral upper 
extremity weakness, the examiner should 
note the in-service findings dated in 
October 2002 that showed that the veteran 
had a gradual onset of mid thoracic pain 
with tingling and numbness to the right 
arm and hand and it appeared that she had 
chiropractic treatment at that time; July 
2003 outpatient record stating that the 
veteran had a history before she was 
deployed to Iraq of intermittent numbness 
and vertigo and she reported that these 
symptoms became more intensified when she 
went to Iraq with assessment of long term 
positional vertigo and intermittent right 
upper extremity numbness of uncertain 
etiology; and August 2003 record after she 
returned from her deployment to Iraq in 
which she indicated that she had numbness 
and tingling in her hands or feet.

The examiner should also review the 
November 2004 VA neurological and general 
medical examination findings.  The 
examiner should also review the VA 
treatment entry notations which reflected 
that in April 2007 the veteran's forearm 
numbness/sleep disorder was determined to 
be resolved and MRI in May 2007 that was 
later interpreted in June as showing the 
same spots noted on an MRI from 2004 which 
was not suggestive of any specific process 
such as multiple sclerosis.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  After an appropriate period of time or 
after the veteran indicates that she has 
no further evidence to submit, the 
veteran's application for service 
connection for vertigo, bilateral upper 
extremity weakness, and respiratory 
disorder, to include as due to an 
undiagnosed illness related to service in 
the Persian Gulf War, should be 
readjudicated on a direct basis and under 
consideration of the provisions of 38 
C.F.R. § 3.317.  In the event that the 
claims are not resolved to the 
satisfaction of the veteran, he and her 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  She should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



